              Case 2:20-mc-00017-RSL Document 8 Filed 04/27/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   _______________________________________
                                            )
 9   BOARD OF TRUSTEES OF THE               )
     SOUND RETIREMENT TRUST,                )
10                                          )                Case No. MC20-0017RSL
                           Plaintiff,       )
11              v.                          )
                                            )                ORDER STRIKING CLAIM OF
12   WIITAMAKI JEWELRY STORE, INC.,         )                EXEMPTION
                                            )
13                         Defendant,       )
                v.                          )
14                                          )
     TIMBERLAND BANK,                       )
15                                          )
                           Garnishee.       )
16   _______________________________________)
17
            On March 6, 2020, the Clerk of Court issued a Writ of Garnishment in the above-
18
     captioned matter. Dkt. # 3. On or about March 25, 2020, plaintiff received a claim of exemption
19
     from the defendant/judgment debtor, asserting that the garnished account contains payments
20
     from the Internal Revenue Service. Dkt. # 4 at 6-8. Plaintiff filed the exemption claim and its
21
     objections thereto on April 1, 2020. Dkt. # 4.
22
            The Court, being unaware of any exemption from garnishment related to refunds or other
23
     payments from the Internal Revenue Service, ordered defendant Wiitamaki Jewelry Store, Inc.,
24
     to show cause why the exemption should not be stricken. No response has been filed. In the
25
     absence of any evidence supporting defendant’s assertion that funds in the Timberland Bank
26
     account came from the Internal Revenue Service or any legal authority supporting defendant’s

     ORDER STRIKING CLAIM OF EXEMPTION
             Case 2:20-mc-00017-RSL Document 8 Filed 04/27/20 Page 2 of 2




 1   claim that such funds are exempt from garnishment under Washington law, defendant’s claim of
 2   exemption is hereby STRICKEN.
 3
 4         Dated this 27th day of April, 2020.
 5
 6
                                             A
                                             Robert S. Lasnik
 7                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER STRIKING CLAIM OF EXEMPTION            -2-
